Citation Nr: 1412462	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  11-07 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for ulcers, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for trigeminal neuralgia, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for impotence.

5.  Entitlement to service connection for depression, to include as secondary to herbicide exposure.

6.  Entitlement to service connection for rash of the hands, neck, face, and upper back.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to April 1966.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In November 2011, the Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  A transcript is associated with the claims file.  Subsequent to the most recent supplemental statement of the case, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2012).  Therefore, the Board may properly consider such newly received evidence


FINDINGS OF FACT

1.  The Veteran's chronic ulcers had their onset in service.

2.  The preponderance of the evidence shows that the Veteran's trigeminal neuralgia was not present in service or until many years thereafter and is not related to service or to an incident of service origin.

3.  The preponderance of the evidence shows that the Veteran's hypertension was not present in service or until many years thereafter and is not related to service or to an incident of service origin.

4.  The preponderance of the evidence shows that the Veteran's impotence was not present in service or until many years thereafter and is not related to service or to an incident of service origin.

5.  The preponderance of the evidence shows that the Veteran's depression was not present in service or until many years thereafter and is not related to service or to an incident of service origin.

6.  The preponderance of the evidence weighs against a finding that the Veteran is currently diagnosed to have a rash of the hands, neck, face, or upper back.  

7.  The evidence of record fails to corroborate the Veteran's report of in-service herbicide exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic ulcers have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection for trigeminal neuralgia, to include as secondary to claimed in-service herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  

3.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  

4.  The criteria for service connection for impotence have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

5.  The criteria for service connection for depression, to include as secondary to claimed in-service herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  

6.  The criteria for service connection for rash of the hands, neck, face, and upper back have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in September 2009 that informed him of his duty and the VA's duty for obtaining evidence.  In addition, the letter met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Treatment records include a notation that the Veteran receives Social Security Administration (SSA) disability benefits.  Not all medical records or all SSA disability records must be sought, only those that are relevant to the Veteran's claim.  To conclude that all medical records or all SSA disability records are relevant would render the word relevant superfluous in the statute governing VA's duty to assist.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The relevant records for the purpose of § 5103A are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim.  There is no indication that the Veteran is in receipt of such benefits due to his claimed disabilities.  Therefore, the Board finds that any outstanding SSA records are not relevant to the Veteran's claims of entitlement to service connection and it is therefore unnecessary to obtain them.

The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's STRs, identified private treatment records, and lay statements have been obtained.  Medical opinions regarding the Veteran's trigeminal neuralgia, hypertension, impotence, depression, and rash of the hands, neck, face, and upper back are not required because the record before the Board does not indicate that those disabilities had a causal connection or were associated with his active military service.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, and asked questions directed at identifying whether the Veteran meets the criteria for service connection.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

II.  Service connection claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be shown by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of recurrent symptoms. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.304.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Ulcers

The Veteran contends that his ulcers were incurred coincident with service.  Post-service treatment records from private Drs. Wray and Farha show symptoms of abdominal pain and tenderness in 1967 and 1968, and a perforated duodenal ulcer in 1969 requiring surgical repair.  Stomach pain continued thereafter and in 1974 he was diagnosed with intractable duodenal ulcer disease and another surgery was required to close a perforated peptic pyloric ulcer.  In 1976, 30 percent of his stomach was surgically removed.  Duodenal and gastric ulcers are chronic conditions.  38 C.F.R. § 3.307.

While STRs are silent as to stomach complaints, the Veteran and his wife are competent to report a history of ulcer symptoms that began in service.  See 38 C.F.R. § 3.159(a)(2); Layno.  Moreover, the mere fact that their account is not supported by contemporaneous clinical evidence does not render it inherently incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  The Veteran competently and credibly testified at his hearing that stomach pains had their onset in service.  His wife, to whom he was married during service, also competently and credibly testified to witnessing these symptoms.  

Service connection may be granted when "the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service."  38 C.F.R. § 3.303(a).  Alternately, when a chronic disease is not present during service, evidence of recurrent symptoms may establish entitlement to service connection for.  38 C.F.R. § 3.303(b).  There is no medical evidence of record in conflict with the competent and credible lay evidence that the Veteran's ulcers were incurred coincident with service and produced recurrent symptoms thereafter.  Thus, service connection for ulcers is warranted.  

B.  Herbicide Exposure

Service connection for certain diseases may be granted based on presumed exposure to certain herbicide agents, even though there is no record of such disease during service.  Presumed exposure to an herbicide applies for a Veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, that included service in the Republic of Vietnam or other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

The Veteran contends that his trigeminal neuralgia and depression are due to herbicide exposure while serving aboard the U.S.S. Ticonderoga in the waters off Vietnam.  

VA's Compensation and Pension Service has identified a number of "blue water" Navy vessels that conducted operations on the inland "brown water" rivers and delta areas of Vietnam and certain other vessel types that operated primarily or exclusively on the inland waterways, which are now subject to the presumption of exposure to herbicides under 38 C.F.R. §§ 3.307 and 3.309.  However, the U.S.S. Ticonderoga, an aircraft carrier, is not one of the vessels recognized as having conducted "brown water" operations in Vietnam.  Treatise evidence from the Department of the Navy Historical Center confirms that the ship was in the official waters of the Republic of Vietnam while the Veteran was aboard.  Its planes participated in air strikes against North Vietnamese targets during the Gulf of Tonkin incident, and "Vietnam War missions dominated Ticonderoga's next four Seventh Fleet deployments."  Given the nature of its mission and the absence of any indication in the record that it conducted brown water operations, there is no reason to believe that it would have operated in the rivers, delta areas, or inland waterways of Vietnam.  Claims based on statements that exposure occurred because herbicides were stored or transported on the Veteran's ship, or that the Veteran was exposed by being near aircraft that flew over Vietnam or equipment used in Vietnam, do not qualify for the presumption of exposure.  The Veteran has submitted articles about legislative initiatives to extend the herbicide presumptions to blue water Veterans.  However, such legislative initiatives do not reflect the current state of the law.  The VA and the Board are bound by the laws currently in force.  Therefore, there is no competent affirmative evidence that the Veteran was exposed to herbicides while serving on the U.S.S. Ticonderoga.

The Veteran's service off the coast of Vietnam does not constitute "service in the Republic of Vietnam."  See VAOPGCPREC 27-97 (O.G.C. Prec.27-97); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  The Veteran does not claim nor do the records demonstrate that he physically visited or had duty in the Republic of Vietnam.  Because the Veteran does not meet the criteria of having "service in the Republic of Vietnam" for purposes of 38 C.F.R. § 3.307(a)(6)(iii), his service connection claim must fail on the basis of the presumptive regulations concerning herbicide exposure.  Finally, the Veteran has not submitted any non-presumptive evidence of exposure to herbicides.

C.  Trigeminal neuralgia, hypertension, impotence, and depression

As an initial matter, the Veteran does not contend, and the evidence of record does not show, complaints, diagnosis, or treatment of trigeminal neuralgia, hypertension, impotence, or depression during or within one year of separation from service.  

The evidentiary record does not indicate the specific onset dates of these disabilities; however the earliest treatment records reflecting these diagnoses as active problems are dated in: February 1991 (hypertension), 2002 (trigeminal neuralgia), April 2003 (depression), and July 2007 (impotence).  There is an April 1979 prescription for Elavil, but no indication of a concurrent diagnosis of depression.  The Veteran has also contended that his depression may be due to his now service-connected ulcers.  However, there is no medical evidence of record suggesting a connection between these two disabilities.

The Veteran and his wife have contended that these disabilities are related to service, to include ulcers.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issues in this case, the etiologies of trigeminal neuralgia, hypertension, impotence, and depression fall outside the realm of common knowledge of a lay person.  Jandreau, 492 F.3d at 1377 n.4.  While the Veteran's wife is a registered radiologic technologist, evidence has not been submitted to show that she has the medical expertise to provide probative opinions regarding the etiological relationships between service (or ulcers) and these disabilities.

As there is neither medical evidence of record suggesting a connection between any of these four disabilities and service (or ulcers) nor evidence of any manifestations or symptoms attributable to them during service or until many years after discharge from service, the Board finds no basis to grant service connection.  The Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for trigeminal neuralgia, hypertension, impotence, and depression.  Therefore, his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert.

D.  Rash of the hands, neck, face, and upper back

There is no evidence that the Veteran has a current diagnosis of a rash of the hands, neck, face, or upper back.  The Veteran's STRs show a rash on the hands in August 1964 that was treated with Desenex and was much improved in October 1964.  The April 1966 separation examination report shows normal skin.  The Veteran testified at his hearing that post-service he has had a seasonal-type rash on his neck, face, and upper back that was treated by Dr. Wray "immediately" after service, but he could not identify when it had most recently occurred.  The Veteran's post-service treatment records are silent with respect to any skin diagnoses or treatment.  Thus the evidence of record does not show a current skin disability.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Therefore, the Board finds that the claim for service connection for a rash must be denied because the preponderance of the evidence of record is against a finding that the Veteran has a current skin disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.


ORDER

Service connection for chronic ulcers is granted.

Service connection for trigeminal neuralgia is denied.

Service connection for hypertension is denied.

Service connection for impotence is denied.

Service connection for a depression is denied.

Service connection for rash of the hands, neck, face, and upper back is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


